         Case 1:18-cv-09936-LGS Document 123 Filed 10/16/19 Page
                                                             USDC1 SDNY
                                                                   of 2
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                        UNITED STATES DISTRICT COURT         DATE FILED: 10/16/2019
                       SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,                               NOTICE OF MOTION TO
                                                         WITHDRAW APPEARANCE
                                  Plaintiffs,
               v.
THE TRUMP CORPORATION, DONALD J.                        No. 18 Civ. 9936
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.



                    NOTICE OF MOTION TO WITHDRAW APPEARANCE

       PLEASE TAKE NOTICE that, upon the accompanying declaration of Joshua Matz, dated

October 15, 2019, and pursuant to Local Civil Rule 1.4, Plaintiffs respectfully request the

withdrawal of the appearance of Joshua Matz as counsel on their behalf. Plaintiffs further request,

pursuant to Section 2.5 of the Electronic Case Filing Rules and Instructions, that the email address

jmatz@kaplanhecker.com be removed from the ECF service notification list for this case.

       Plaintiffs shall continue to be represented by remaining counsel of record from Kaplan

Hecker & Fink LLP and Emery Celli Brinckerhoff & Abady, LLP.


                                Application DENIED without prejudice to re-filing in compliance
                                with Local Civil Rule 1.4.
Dated: October 15, 2019
                                Dated: October 16, 2019
                                       New York, New York
        Case 1:18-cv-09936-LGS Document 123 Filed 10/16/19 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,                               DECLARATION IN SUPPORT OF
                                                         NOTICE OF WITHDRAWAL
                                Plaintiffs,
             v.
THE TRUMP CORPORATION, DONALD J.                         No. 18 Civ. 9936
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                              Defendants.



           DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

      I, Joshua Matz, declare and state as follows:

      1. On October 29, 2018 I filed a Notice of Appearance (ECF 6) on behalf of all Plaintiffs

          in the above referenced action.

      2. As of today, October 15, 2019, I am no longer affiliated with Kaplan Hecker &

          Fink LLP. Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request the

          Court withdraw my individual appearance as counsel for Plaintiffs.

      3. Plaintiffs shall continue to be represented by remaining counsel of record from Kaplan

          Hecker & Fink LLP and Emery Celli Brinckerhoff & Abady, LLP. This withdrawal

          will not affect this action in any way, nor will this withdrawal prejudice Defendants.



Dated: October 15, 2019                               Respectfully submitted,

                                                      /s/ Joshua Matz
                                                      Joshua Matz
